Dear Representative McCain:
You have requested an Attorney General's opinion on behalf of Deputy Frederick Edwards in reference to Louisiana's dual officeholding laws. Specifically, you ask whether Deputy Edwards, a deputy with the Iberville Parish Sheriff's Department, may also hold the elective office of parish councilman for the Iberville Parish. LSA-R.S. 42:63(D), in pertinent part, provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
(Emphasis added).
The language of LSA-R.S. 42:63(D) expressly prohibits simultaneously holding the offices of parish councilman and deputy sheriff. See, also, Opinion 83-1005, where this office addressed a similar situation.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General
OPINION 83-1005
December 9, 1983                  78 — OFFICES DUAL OFFICEHOLDING R.S. 42:63D Ms. Felicia M. Richard, Executive Assistant               An elected parish councilman St. John the Baptist Sheriff's    may not concurrently serve as Office                           a deputy sheriff. P. O. Drawer Q LaPlace, LA 70068